THE COURT (nem. con.) was of opinion that upon this issue the defendant was es-topped by his bond to deny that there was such a judgment; and that the plaintiff was not bound to produce the record of the judgment.
Mr. Coxe then moved to amend the pleas.
But THE COURT said that they must be satisfied of the justice' of the defence intended to be made by the new pleas.
Mr. Coxe did not show that the proposed amendment was necessary to the justice of the case.
Verdict for plaintiff. Motion for new trial, and in arrest of judgment, overruled.